Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is based on the application filed on 11/19/2019. Claims 1-54 as originally filed are considered here.

Information Disclosure Statement
The Information Disclosure Statements filed on 6/3/2021, 3/9/2020 and 11/19/2019 have been considered. 

Oath/Declaration
The oath or declaration filed on 1/9/2020 is acceptable.

Allowable Subject Matter
Claims 1-54 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-13 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites an 

Claims 14-23 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 14 that recites an integrated assembly particularly with at least one grain boundary which extends along the first direction and which is offset from the insulative material by an intervening portion of the semiconductor oxide; the carrier flow being within the intervening region and substantially parallel to said at least one grain boundary in combination with other elements of the claim 14.

Claims 24-31 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 24 that recites an integrated assembly particularly with a first region of an insulative material adjacent to the first sidewall surface, and a second region of the insulative material adjacent to the second sidewall surface; a first region of a gate material adjacent to the first region of the insulative material and spaced from the first sidewall surface by at least the first region of the insulative material, and a second region of the gate material along the second region of the insulative material and spaced from the second sidewall surface by at 

Claims 32-39 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 32 that recites an integrated assembly particularly with a first region of a gate material adjacent to the first region of the insulative material and spaced from the first sidewall surface by at least the first region of the insulative material, and a second region of the gate material adjacent to the second region of the insulative material and spaced from the second sidewall surface by at least the second region of the insulative material; a grain boundary within the semiconductor oxide and extending along the vertical direction; the grain boundary traversing an entire length of the semiconductor oxide from the first contact to the second contact; the grain boundary being offset from the first region of the insulative material by a first intervening portion of the semiconductor oxide, and being offset from the second region of the insulative material by a second intervening portion of the semiconductor oxide; and wherein carrier flow within the semiconductor oxide is induced in response to electric fields along the first and second regions of the gate 

Claims 40-45 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 40 that recites a method for forming an integrated assembly particularly with forming insulative material along the first and second opposing sidewall surfaces; a first region of the insulative material being along the first sidewall surface, and a second region of the insulative material being along the second sidewall surface; forming gate material along the insulative material; a first region of the gate material being along the first region of the insulative material, and a second region of the gate material being along the second region of the insulative material; and wherein the semiconductor oxide, the first and second regions of the insulative material, and the first and second regions of the gate material together form a transistor; wherein the transistor is configured such that electric fields along the first and second regions of the gate material induce carrier flow within the semiconductor oxide, with the carrier flow being along a first direction corresponding to the vertical direction of the semiconductor oxide; wherein individual grains of the polycrystalline semiconductor oxide are peripherally bounded by grain boundaries; and wherein at least one of the grain boundaries has a portion which extends 

Claims 46-54 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 46 that recites a method for forming an integrated assembly particularly with forming gate material along the insulative material; a first region of the gate material being along the first region of the insulative material, and a second region of the gate material being along the second region of the insulative material; after forming the insulative material, annealing the semiconductor oxide under conditions which maintain a temperature of the semiconductor oxide within a range of from about 400C to about 600C for a duration of from at least about 30 minutes to less than or equal to about 1 day; after said annealing, a grain boundary being within the semiconductor oxide extending along the vertical direction; the grain boundary traversing an entire length of the semiconductor oxide from an upper surface of the semiconductor oxide to a lower surface of the semiconductor oxide; the grain boundary being offset from the first region of the insulative material by a first intervening portion of the semiconductor oxide, and being offset from the second region of the insulative material by a second intervening portion of the semiconductor oxide; and wherein the semiconductor oxide, the first and second regions of the insulative material, and the first and second regions of the gate material together form a transistor; wherein the transistor is configured such that electric fields along 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
 US-2010/0044702: The invention teaches related device yet fail to teach or suggest an integrated assembly particularly with individual grains of the polycrystalline semiconductor oxide being peripherally bounded by grain boundaries; at least one of the grain boundaries having a portion which extends along a second direction, with the second direction crossing the first direction of the carrier flow as in the claimed device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896